DETAILED ACTION
This is a first action on the merits. Claims 1-5 are pending. Claims dated 10/22/2019 are being examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/22/2019 and 03/30/2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 4, claim 4 recites the limitation “a plurality of the receivers”.  There is insufficient antecedent basis for “the receivers” (plural) in the claim. For examination purposes, the examiner has interpreted “a plurality of the receivers” as “a plurality of receivers”.

Regarding claim 5, the claim is rejected for the same reason by dependence on claim 4. Additionally, claim 5 recites the limitation “a plurality of the transmitters”.  There is insufficient antecedent basis for “the transmitters” (plural) in the claim. For examination purposes, the examiner has interpreted “a plurality of the receivers” as “a plurality of transmitters”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) and/or under 35 U.S.C. 102(a)(2) as being anticipated by Gong et al. (WO 2016154943 A1) and herein after will be referred to as Gong.

Regarding claim 1, Gong teaches an unmanned moving body (Fig. 1 UAV 120) comprising: 
a receiver configured to receive a wireless signal ([0653] “the geo-fencing device may broadcast the wireless signal in response to detecting the UAV before the UAV has crossed into the predetermined range…. the wireless signal may be detectable by a wireless receiver or sensor on board the UAV.”); 
a controller configured to process the wireless signal that has been received (Fig. 4 processor 420); 
and a position information obtainer configured to detect a current position of the unmanned moving body ([0098] “the UAV may further comprise other sensors that may be used to determine a location of the UAV, such as global positioning system (GPS) sensors”), 
wherein the wireless signal is a control signal for controlling a movement of the unmanned moving body ([0032] “transmitting a signal that causes the UAV to receive the set of flight regulations and operate in accordance with the set of flight regulations”) , 
wherein the wireless signal comprises target area information indicating a position range ([0654] “The wireless signal may be broadcast so that any device in the area may receive and/or detect the wireless signal. In some instances, the wireless signal may be targeted to the UAV alone”; [0162] “The set of flight regulations may include information about one or more of the following: (1) an allocated volume and/or region over which the set of flight regulations may apply”),
and wherein the controller is configured to determine whether to accept or disregard the wireless signal based on the position of the unmanned moving body and the target area information ([0033] “operate in accordance with the set of flight regulations when the UAV enters a predetermined geographic range of the mobile device”)

The examiner understands that when the UAV position is outside of the predetermined range (target area information), the UAV does not act on the received flight regulation signal (disregarding the commands). However, when the UAV position is within the predetermined range, the UAV acts out the received flight regulation signal (accepting and carrying out the commands). In both cases, the UAV receives the signal first, since the signal is transmitted to the UAV before the UAV is within the predetermined range (outside of range) ([0653] The geo-fencing device may broadcast the wireless signal in response to detecting the UAV before the UAV has crossed into the predetermined range…. the wireless signal may be detectable by a wireless receiver or sensor on board the UAV.”; [0654] “The wireless signal may be broadcast so that any device in the area may receive and/or detect the wireless signal. In some instances, the wireless signal may be targeted to the UAV alone.”). 

Regarding claim 3, Gong teaches the unmanned moving body according to claim 1, wherein the unmanned moving body is an unmanned rotary-wing aerial vehicle ([0993] the movable object can be an aerial vehicle. For example, aerial vehicles may be fixed-wing aircraft (e.g., airplane, gliders), rotary-wing aircraft (e.g., helicopters, rotorcraft)”). 

Regarding claim 4, Gong teaches an unmanned moving body system comprising: the receiver and the controller according to claim 1 (see rejection of claim 1); 
and a transmitter configured to transmit the wireless signal simultaneously to a plurality of the receivers ([0676] “a geo-fencing device may comprise…one or more transmitters one or more transmitters configured to convey a signal that causes the UAV to fly in accordance with the set of flight regulations. The transmitter may be an output element that outs the signal to the UAV; Fig. 30 shows multiple UAVs within a region of a single geo-fence”; [0873-0875] indicate that the UAVs (3030a and 3030d) in the region are under the flight regulations received from the transmitter).

Regarding claim 5, Gong teaches the unmanned moving body system according to claim 4, further comprising a management device ([0078] air control system interacts with multiple UAVs and multiple geo-fencing devices; Fig. 41, [0707] air control system transmits signal to multiple receivers (UAVs 4130a, 4130b, 4130c, and 4130d);
 	to which a plurality of the transmitters are connected ([0676] “a geo-fencing device may comprise…one or more transmitters”), 
wherein each transmitter of the plurality of the transmitters has a jurisdiction range that is a position range of which the each transmitter is in charge ([0769] “A geo-fencing device may have a geo-fence identifier (e.g., GEO-FENCE ID1, GEOFENCE ID2, GEO-FENCE ID3, ...) that identifies the geo-fencing device”; [0773] “For instance, the geofencing device type may be indicative of…a range of the geo-fencing device (e.g., predetermined range of the geo-fencing device for detection or communication purposes), boundaries of the geo-fencing device”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gong, in view of Zhou et al. (US 20200020236 A1) and herein after will be referred to as Zhou.

Regarding claim 2, Gong teaches the unmanned moving body according to claim 1,
further comprising a storage device ([0152] UAV on-board memory).
Gong also teaches a plurality of zones defined on a surface or in a space in which the unmanned moving body moves are registered and correlated with block IDs that are information for identifying the respective zones, wherein the target area information is the block ID or block IDs ([0398] “Information sets may store commands, user information, UAV information, timing information, location information, environmental condition information, flight regulation information, or any detected conditions. Any information may be corresponding to a command. For example, geographical information may include location of a UAV and/or remote controller when the command is issued. The geographical information may also be indicative of whether the UAV falls into a zone for the purposes of considering flight regulations”; Fig. 24 plurality of zones; correlated with block IDs A, B, C, and D)
The information sets are stored in the memory storage system 1110 (Fig. 11; [0377]).
and wherein the controller is configured to determine whether to accept or disregard the wireless signal based on one block ID of the block IDs that corresponds to one zone of the zones in which the unmanned moving body exists ([0740] “the flight of the UAV may be restricted in different ways in different zones. For example, in ZONE A, the UAV may not be permitted to enter at all. In ZONE B, the UAV may have to fly above an altitude floor…”; [0161] “The flight response measures may override the one or more flight commands when the set of flight regulations and the one or more flight commands conflict. For example, if the user instructs the UAV to enter a no-fly zone, the UAV may automatically alter course avoid the no-fly zone”; [0186] “One or more non-regulated zones may be provided. The non-regulated zones may be outside one or more boundaries, or may be within one or more boundaries. While within a non-regulated zone, a user may retain control over the UAV without automatic initiation of one or more flight response measures.”)
and based on the target area information (see rejection of claim 1).

While Gong teaches the on-board memory and that the zones are stored in off-board memory (memory storage system), Gong does not explicitly teach that a storage device in which a plurality of zones defined on a surface or in a space in which the unmanned moving body moves are registered and correlated with block IDs that are information for identifying the respective zones, wherein the target area information is the block ID or block IDs is on-board the UAV.

However, Zhou teaches a storage device on-board the UAV (Fig. 14 UAV on-board memory unit) in which a plurality of zones defined on a surface or in a space in which the unmanned moving body moves are registered and correlated with block IDs that are information for identifying the respective zones, wherein the target area information is the block ID or block IDs is on-board the UAV ([0123] “Information regarding the one or more flight-restriction strips and/or the flight restriction zones may be stored on-board the UAV”; Fig. 2-4 shows a plurality of zones with unique IDs)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Gong’s on-board storage device to incorporate Zhou to include in which a plurality of zones defined on a surface or in a space in which the unmanned moving body moves are registered and correlated with block TDs that are information for identifying the respective zones, wherein the target area information is the block ID or block IDs is on-board the UAV because doing so allows the UAV to maintain knowledge on the restricted zones, in case where the off-board data is not able to be accessed.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVIN SEOL whose telephone number is (571) 272-6488.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.S./Examiner, Art Unit 4183                                                                                                                                                                                                        

/GENNA M MOTT/Primary Examiner, Art Unit 3662